97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elton E. COLEMAN, Plaintiff-Appellant,v.Ricky HARRISON, Warden, Manning Correctional Institution, inhis individual and/or official capacity, Defendant-Appellee,andParker Evatt, Commissioner, South Carolina Department ofCorrections, in his individual and/or official capacity;Larry C. Batson, General Counsel, South Carolina Departmentof Corrections, in his individual and/or official capacity,Defendants.
No. 95-7286.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 2, 1996.

Elton E. Coleman, Appellant Pro Se.  Henry Ronald Stanley, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting a directed verdict in favor of the Defendant in this 42 U.S.C. § 1983 (1994) action.  We have reviewed the record and the transcript of the district court's decision and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Coleman v. Harrison, No. CA-93-2571-6-20AK (D.S.C. July 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.